Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Objections
1.	Claims 19-20 objected to because of the following informalities:  claims 19 and 20 recite “The computer system of claim 15” should be - The computer system of claim 16 -.  Appropriate correction is required.
	Claim 16 recites “one or more computer readable storage media”. Examiner suggests to include the term “nontransitory” in the claim.
Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 10 recites “A computer program product comprising: one or more computer readable storage media”.  However, the claim is not limited to nontransitory embodiments. The computer readable storage media may include a variety of media that may be accessed by the computing device. By way of example, and not limitation, computer readable storage media may include ‘computer readable storage media’ and ‘computer readable transmission media.’… ‘Computer readable storage media’ may refer to media and/or devices that enable persistent and/or non-transitory storage of information in contrast to mere signal transmission, carrier waves, or signals per se. Thus, computer readable storage media refers to non-signal bearing media. The computer readable storage media includes hardware such as volatile and non-volatile …‘Computer readable transmission media’ may refer to a medium that is configured to transmit instructions to the hardware of the computing device, such as via a network. Computer readable transmission media typically may transmit computer readable instructions, data structures, program modules, or other data in a modulated data signal, such as carrier waves, data signals, or other transport mechanism. Computer readable transmission media also include any information delivery media.”). The claim therefore can be reasonably interpreted as encompassing transitory signal embodiments, which are nonstatutory (In re Nuijten, 500 F.3d 1346, 84 USPQ2d 1495 (Fed. Cir. 2007)).  If the specification includes written description support, this rejection can be overcome by including the term “nontransitory” in the claim (see USPTO Official Gazette notice 1351 OG 212.). Dependent claims 11-15 inherit the same defects.
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-2, 5-8, 10-11, 13-14, 16-17, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (2014/0351350) in view of Feng et al. (2015/0113591) and Johnson et al. (US Patent 11,159,458).
As to claim 1, Lee teaches a computer implemented method comprising: detecting, by one or more computer processors, one or more utterances by a user, wherein utterances are either textual or acoustic (Figs. 5B-5D and related texts); generating, by one or more processors, one or more image representations of the one or more detected utterances (Figs. 5B-5D and related texts – image 520 for textual having a hamburger for dinner); and displaying, by one or more computer processors, the generated one or more image representations on one or more devices associated with respective one or more recipients of the one or more utterances (Figs. 5B-5D and related texts), a generated avatar (Figs. 5B-5D and related texts), an identified topic (Figs. 5B-5D and related texts - dinner), an extracted location ([0038]), and one or more user preferences (Figs. 5B-5D and related texts – having hamburger for dinner). Lee does not explicitly discuss utilizing a generative adversarial network (GAN) restricted by one or more user privacy parameters wherein the GAN is fed with an extracted sentiment.
Feng teaches an avatar of each user is displayed in the chat frame, edits user’s avatar such that main face features of the user is concealed thus the user’s privacy may be effectively protected ([0130]).
Johnson teaches various machine learning models utilize various neural networks such as CNN or RNN (col. 12, lines 19-34) while the claim recites generative adversarial network and the latter one is the preferred one in this instant patent application; and generating sentiment from the emoji reactions, the sentiment analysis performed on the generated word/phrase via emotion or tone analysis of natural language processing to generate reaction sentiment (col. 19, lines 36-44).
It would have been obvious before the effective filing date of the claimed invention to incorporate the teachings of Feng and Johnson into the teachings of Lee for the purpose of providing image representations according to the user provided privacy setting or permissions and integrating the text sentiment reaction with the generated at least one selected from the group of words and phrases.
As to claims 2, 11, and 17, Lee teaches the method of claim 1, the computer product of claim 10, and the computer system of claim 16 further comprising identifying the user associated with the one or more detected utterances (Figs. 5B-5D and related texts – user Hong Ju Lee associated with “Let’s have dinner” and “ow about having a hamburger”).
As to claims 5, 13, 19, Lee teaches the method of claim 1, the computer program product of claim 10, the computer system of claim 16 further comprising replacing one or more utterances of the one or more detected utterances with one or more generated image representations (Figs. 2B & 5B and [0078] – the user device recognize content of text in response to a user input selecting the relevant text, extract a content image matched to the recognized content and display the extracted content image; [0063] – extract a content image related to content of text selected in response to user input, display the extracted content image and when there exist a content image currently being displayed, the control unit 170 replace the currently displayed image by the extracted image and display the replaced content image).
As to claims 6, 14, Lee teaches the method of claim 1, the computer program product of claim 10 further comprising dynamically updating the one or more displayed image representations as new utterances are detected (Figs. 2A-5D and related text).
As to claim 7, Lee teaches the method of claim 1 wherein generating the one or more image representations of the one or more detected utterances (Figs. 5B-5D and related texts – image 520); and displaying, by one or more computer processors, the generated one or more image representations on one or more devices associated with respective one or more recipients of the one or more utterances (Figs. 5B-5D and related texts), a generated avatar (Figs. 5B-5D and related texts), an identified topic (Figs. 5B-5D and related texts - dinner), an extracted location ([0038]), and one or more user preferences (Figs. 5B-5D and related texts – having hamburger for dinner); Feng teaches an avatar of each user is displayed in the chat frame, edits user’s avatar such that main face features of the user is concealed thus the user’s privacy may be effectively protected ([0130]); and Johnson teaches generating sentiment from the emoji reactions, the sentiment analysis performed on the generated word/phrase via emotion or tone analysis of natural language processing to generate reaction sentiment (col. 19, lines 36-44).
As to claim 8, Lee teaches the method of claim 1 further comprising identifying one or more topics, entities, or concepts contained in one or more utterances (Figs. 2A-2D – travel; Figs. 4A-4D – movie; Figs. 5A-5D - dinner).
Claims 10 and 16 rejected for the same reasons discussed above with respect to claim 1. Furthermore, Lee teach a computer program product comprising one or more computer readable storage media and program instructions stored on the one or more computer readable storage media ([0014-0015, 0068-0069, 0125]); a computer system comprising one or more computer processors ([0014, 0067-0068]).

5.	Claims 9, 15, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, Feng and Johnson in view of Balestrieri (2014/0307978).
	As to claims 9, 15, 20, Lee, Feng and Johnson do not explicitly discuss the method of claim 1, the computer program product of claim 10, and the computer system of claim 15 wherein the generated one or more image representations are stylized in a comic fashion.
	Balestrieri teaches the composited image creates a stylized image that resembles an artistic rendering such as is achieved for comic book illustration ([0017]).
	It would have been obvious before the effective filing date of the claimed invention to incorporate the teachings of Balestrieri into the teachings of Lee, Feng and Johnson for the purpose of for the purpose of emulating the artistic process of distinguishing between low and high spatial frequencies.
Allowable Subject Matter
6.	Claims 3, 12, 18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim (claims 1, 10, 16) and any intervening claims (claims 2, 11, 17). Claim 4 objected because it depends on objected claim 3.
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUYNH H NGUYEN whose telephone number is (571)272-7489. The examiner can normally be reached Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QUYNH H NGUYEN/Primary Examiner, Art Unit 2652